DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It has been brought to the Examiners attention by Applicant’s Representative that there is incorrect claim language present in the Examiner’s Amendment found in the Notice of Allowability mailed on 07/26/2022.  The purpose of the Corrected Notice of Allowability is to correct said incorrect language. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Santosh Chari on 08/10/2022.

The application has been amended as follows: 



IN THE CLAIMS
Claim 1 (Currently amended): An assembly for engaging an inner wall of a pipe, the assembly comprising:
 first and second end plates adapted to be coaxially aligned along a longitudinal axis of the assembly, when in use;[[,]] the first and second end plates each comprising one or more flange members extending from a first surface thereof, each of the first surfaces of the first and second end plates comprising a flat portion at least on the outer perimeter thereof, wherein the flat portion is on a plane perpendicular to the longitudinal axis of the assembly;
 an annular ring provided between the end plates, the annular ring having opposed first and second faces, the first face comprising one or more first slots adapted to be aligned with and receive the one or more flange members of the first end plate, and the second face comprising one or more second slots adapted to be aligned with and receive the one or more flange members of the second end plate;
 the first and second faces of the annular ring having respective beveled edges on the outer perimeters thereof; 
a first notch defined by the one or more flange members of the first end plate, the flat portion of the first end plate, and the beveled edge of the first face of the annular ring; 
a second notch defined by the one or more flange members of the second end plate, the flat portion of the second end plate, and the beveled edge of the second face of the annular ring;
 a first resilient sealing member provided in the first notch and seated on the one or more flange members of the first end plate prior to the assembly engaging the inner wall of the pipe when the first resilient sealing member is provided in the first notch;
 a second resilient sealing member provided in the second notch and seated on the one or more flange members of the second end plate prior to the assembly engaging the inner wall of the pipe when the second resilient sealing member is provided in the second notch; and
 an urging mechanism adapted to urge the first and second end plates against the annular ring, whereby, when in use, the one or more flange members of the first and second 2CPST Doc: 429062.1Application No: 15/733,251Docket No: 14954/00019Amendment Dated: June 30, 2022Reply to Office Action of: April 6, 2022end plates are received within the respective first and second slots of the annular ring, and the first and second resilient sealing members are compressed within the respective first and second notches and deformed radially outwardly to engage the inner wall of the pipe,
 wherein the urging mechanism comprises a series of circumferentially and equidistantly spaced tie rods detachably engaged with a series of corresponding circumferentially and equidistantly spaced blind holes in one of the end plates, the tie rods extending through the annular ring and the other of the end plates for tightening the end plates to the annular ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856